DISMISS; and Opinion Filed March 16, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00021-CV

     TIN STAR DEVELOPMENT, LLC AND TIN STAR-IRVINE MEMBER, LLC,
                             Appellants

                                               V.

                  JEFF D. WARSHAW AND CLARK BUTLER, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-14255

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers

       Appellants have filed an agreed motion to dismiss their appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE


150021F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TIN STAR DEVELOPMENT, LLC AND                      On Appeal from the 101st Judicial District
TIN STAR-IRVINE MEMBER, LLC,                       Court, Dallas County, Texas
Appellants                                         Trial Court Cause No. DC-13-14255.
                                                   Opinion delivered by Justice Lang-Miers.
No. 05-15-00021-CV        V.                       Justices Francis and Whitehill participating.

JEFF D. WARSHAW AND CLARK
BUTLER, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         We ORDER that appellees Jeff D. Warshaw and Clark Butler recover their costs, if any,
of this appeal from appellants Tin Star Development, LLC and Tin Star-Irvine Member LLC.


Judgment entered this 16th day of March, 2015.




                                             –2–